

Exhibit 10.2
SUBORDINATED NOTE PURCHASE AGREEMENT
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
November 22, 2019, and is made by and among Security Federal Corporation, a
South Carolina corporation (the “Company”), and the several purchasers of the
Subordinated Notes (as defined herein) identified on the signature pages hereto
(each, a “Purchaser” and, collectively, the “Purchasers”).
RECITALS
WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to $12.5 million in aggregate principal amount of Subordinated Notes, which
aggregate amount is intended to qualify as Tier 2 Capital (as defined herein);
WHEREAS, the Company has engaged Performance Trust Capital Partners, LLC, as its
exclusive placement agent (“Placement Agent”) for the offering of the
Subordinated Notes;
WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), or a
“qualified institutional buyer” as such term is defined in Rule 144A of
Regulation D (“QIB”) ;
WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D;
WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes; and
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
AGREEMENT
1.
DEFINITIONS.

1.1. Defined Terms.  The following capitalized terms used in this Agreement and
in the Subordinated Notes have the meanings defined or referenced below. 
Certain other capitalized terms used only in specific sections of this Agreement
may be defined in such sections.
“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.
“Agreement” has the meaning set forth in the preamble hereto.
1


--------------------------------------------------------------------------------

“Bank” means Security Federal Bank, a South Carolina state commercial bank and
wholly-owned subsidiary of the Company.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of South Carolina are permitted or
required by any applicable law or executive order to close.
“Bylaws” means the Bylaws of the Company, as in effect on the Closing Date.
“Charter” means the Articles of Incorporation of the Company, as amended, as in
effect on the Closing Date.
“Closing” has the meaning set forth in Section 2.5.
“Closing Date” means November 22, 2019.
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.
“Company Covered Person” has the meaning set forth in Section 4.3(d).
“Company’s Reports” means (a) the Company’s annual report on Form 10-K for the
year ended December 31, 2018, as filed with the SEC, (b) the Company’s quarterly
reports on Form 10-Q, as filed with the SEC since December 31, 2018, (c) any
Current Report on Form 8-K, as filed or finished by Company with the SEC since
December 31, 2018, (d) the Consolidated Report of Condition and Income on Form
FFIEC 051 filed by the Bank for the period ended September 30, 2019 and (e) the
Parent Company Only Financial Statements on Form FR Y-9SP for the period ended
June 30, 2019.
“Disbursements” has the meaning set forth in Section 3.1.
“Disqualification Event” has the meaning set forth in Section 4.3(d).
“DTC” has the meaning set forth in Section 5.7.
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
“Event of Default” has the meaning set forth in the Subordinated Notes.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and the regulations of the SEC promulgated thereunder.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Reserve” means the Board of Governors of the Federal Reserve System.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
2


--------------------------------------------------------------------------------

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over the Company or a Subsidiary.
“Governmental Licenses” has the meaning set forth in Section 4.4.
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. § 7401 et seq.; the Federal Water Pollution
Control Act, as amended, 33 U.S.C. § 1251 et seq.; the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. § 6901 et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(including the Superfund Amendments and Reauthorization Act of 1986), 42 U.S.C.
§ 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601
et seq.; the Occupational Safety and Health Act, as amended, 29 U.S.C. § 651,
the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30 U.S.C.
§ 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; and all
comparable state and local laws, laws of other jurisdictions or orders and
regulations.
“Indebtedness” means:  (a) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company; and (b) all obligations secured by any lien in property owned by the
Company or any Subsidiary whether or not such obligations shall have been
assumed; provided, however, Indebtedness shall not include deposits or other
Indebtedness created, incurred or maintained in the ordinary course of the
Company’s or its Subsidiaries business (including, without limitation, federal
funds purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by the Company or the Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
“Material Adverse Effect” means, with respect to any Person, any change or
effect that (a) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person, or
(b) would materially impair the ability of such Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (i) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies,
(ii) changes in GAAP or regulatory accounting requirements applicable to
financial institutions and their holding companies generally, (iii) changes
after the date of this Agreement in general economic or capital market
conditions affecting financial institutions or their market prices generally and
not specifically related to the Company, the Bank or the Purchasers, (iv) direct
effects of compliance with this Agreement on the operating performance of the
Company, the Bank or the Purchasers, including expenses incurred by the Company,
the Bank or the Purchasers in consummating the transactions contemplated by this
Agreement, and (v) the effects of any
3


--------------------------------------------------------------------------------

action or omission taken by the Company with the prior written consent of the
Purchasers, and vice versa, or as otherwise contemplated by this Agreement and
the Subordinated Notes.
“Maturity Date” means November 22, 2034.
“Noteholder” has the meaning set forth in the Subordinated Notes.
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
“Placement Agent” has the meaning set forth in the Recitals.
“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.
“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.
“QIB” has the meaning set forth in the Recitals.
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.
“Secondary Market Transaction” has the meaning set forth in Section 5.5.
“Securities Act” has the meaning set forth in the Recitals.
“SEC” means the Securities and Exchange Commission.
“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto and issued
pursuant to the terms of this Agreement, as amended, restated, supplemented or
modified from time to time, and each Subordinated Note delivered in substitution
or exchange for such Subordinated Note.
“Subordinated Note Amount” has the meaning set forth in the Recitals.
“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217 and 12 C.F.R. Part 250, as amended, modified and supplemented and in
effect from time to time or any replacement thereof.
“Transaction Documents” has the meaning set forth in Section 3.2(a).
1.2. Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import

4


--------------------------------------------------------------------------------

when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.  The word “including” when used in
this Agreement without the phrase “without limitation,” shall mean “including,
without limitation.” All references to time of day herein are references to
Eastern Time unless otherwise specifically provided.  All references to this
Agreement and Subordinated Notes shall be deemed to be to such documents as
amended, modified or restated from time to time.  With respect to any reference
in this Agreement to any defined term, (i) if such defined term refers to a
Person, then it shall also mean all heirs, legal representatives and permitted
successors and assigns of such Person, and (ii) if such defined term refers to a
document, instrument or agreement, then it shall also include any amendment,
replacement, extension or other modification thereof.
1.3. Exhibits Incorporated.  All Exhibits attached are hereby incorporated into
this Agreement.
2.
SUBORDINATED DEBT.

2.1. Certain Terms.  Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes in an aggregate principal amount equal to the aggregate of
the Subordinated Note Amounts.  The Purchasers, severally and not jointly, each
agree to purchase the Subordinated Notes from the Company on the Closing Date in
accordance with the terms of, and subject to the conditions and provisions set
forth in, this Agreement and the Subordinated Notes.  The Subordinated Note
Amounts shall be disbursed in accordance with Section 3.1.  The Subordinated
Notes shall bear interest per annum as set forth in the Subordinated Notes.  The
unpaid principal balance of the Subordinated Notes plus all accrued but unpaid
interest thereon shall be due and payable on the Maturity Date, or such earlier
date on which such amount shall become due and payable on account of
(a) acceleration by the Purchasers in accordance with the terms of the
Subordinated Notes and this Agreement or (b) the Company’s delivery of a notice
of redemption or repayment in accordance with the terms of the Subordinated
Notes.
2.2. Subordination.  The Subordinated Notes shall be subordinated in accordance
with the subordination provisions set forth therein.
2.3. Maturity Date.  On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Notes shall be repaid in full.  The Company
acknowledges and agrees that the Purchasers have not made any commitments,
either express or implied, to extend the terms of the Subordinated Notes past
their Maturity Date, and shall not extend such terms beyond the Maturity Date
unless the Company and the Purchasers hereafter specifically otherwise agree in
writing.
2.4. Unsecured Obligations; No Sinking Fund.  The obligations of the Company to
the Purchasers under the Subordinated Notes shall be unsecured. The Subordinated
Notes are not entitled to the benefit of any sinking fund.
2.5. The Closing.  The closing of the sale and purchase of the Subordinated
Notes (the “Closing”) shall occur at the offices of the Company at 10:00 a.m.
(local time) on the Closing Date, or at such other place or time or on such
other date as the parties hereto may agree.
2.6. Payments.  The Company agrees that matters concerning payments and
application of payments shall be as set forth in this Agreement and in the
Subordinated Notes.
2.7. Right of Offset.  Each Purchaser hereby expressly waives any right of
offset it may have against the Company or any of its Subsidiaries.
5


--------------------------------------------------------------------------------

2.8. Use of Proceeds.  The Company shall use the net proceeds from the sale of
Subordinated Notes to support organic growth, for general corporate purposes,
and to fund potential acquisitions.
3.
DISBURSEMENT.

3.1. Disbursement.  On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 and Section 3.3 have been satisfied by the
Company and the Company has executed and delivered to each of the Purchasers
this Agreement and such Purchaser’s Subordinated Note and any other related
documents in form and substance reasonably satisfactory to the Purchasers, each
Purchaser shall disburse in immediately available funds the Subordinated Note
Amount set forth on each Purchaser’s respective signature page hereto to the
Company in exchange for a Subordinated Note with a principal amount equal to
such Subordinated Note Amount (the “Disbursement”).  The Company will deliver to
the respective Purchaser one or more certificates representing the Subordinated
Notes in definitive form (or provide evidence of the same with the original to
be delivered by the Company by overnight delivery on the next calendar day in
accordance with the delivery instructions of the Purchaser), registered in such
names and denominations as such Purchasers may request.
3.2. Conditions to the Purchasers’ Obligation.  The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of the Company to such Purchaser each of the following (or written
waiver by such Purchaser prior to the Closing of such delivery):
(a) Transaction Documents.  This Agreement and the Subordinated Notes
(collectively, the “Transaction Documents”), each duly authorized and executed
by the Company.
(b) Authority Documents.
 
             (i)    A copy, certified by the Secretary or Assistant Secretary of
the Company, of the Charter of the Company;
 
 
 
             (ii)   A certificate of corporate existence for the Company issued
by the Secretary of State of the State of South Carolina;
 
 
 
             (iii)   A copy, certified by the Secretary or Assistant Secretary,
of the Bylaws of the Company;
 
 
 
             (iv)   A copy, certified by the Secretary or Assistant Secretary of
the Company, of the resolutions of the board of directors of the Company, and
any committee thereof, authorizing the execution, delivery and performance of
the Transaction Documents;
 
 
 
             (v)    An incumbency certificate of the Secretary or Assistant
Secretary of the Company certifying the names of the officer or officers of the
Company authorized to sign the Transaction Documents and the other documents
provided for in this Agreement; and  
 
 
 
             (vi)   The opinion of Breyer & Associates PC, counsel to the
Company, dated as of the Closing Date, substantially in the form set forth at
Exhibit B attached hereto addressed to the Purchasers and Placement Agent.


(c) Other Documents.  Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.
6


--------------------------------------------------------------------------------

(d) Aggregate Investments.  Prior to, or contemporaneously with the Closing,
each Purchaser shall have actually subscribed for the Subordinated Note Amount
set forth on such Purchaser’s signature page.
3.3. Conditions to the Company’s Obligation.  With respect to a given Purchaser,
the obligation of the Company to consummate the sale of the Subordinated Notes
and to effect the Closing is subject to  delivery by or at the direction of such
Purchaser to the Company of this Agreement, duly authorized and executed by
suchPurchaser .
4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to each Purchaser as follows:
4.1. Organization and Authority.
(a) The Company is a duly organized corporation, is validly existing and in good
standing under the laws of the State of South Carolina and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents.  The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect on the Company and its Subsidiaries, taken as a whole.  The
Company is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended.
(b) Each of the Company’s Subsidiaries is listed in Exhibit C attached hereto
and incorporated herein by this reference.  Each Subsidiary of the Company other
than the Bank either has been duly organized and is validly existing as a
corporation, statutory trust or limited liability company, or, in the case of
the Bank, has been duly chartered and is validly existing as a South Carolina
state chartered commercial bank, in each case in good standing under the laws of
the jurisdiction of its incorporation, has corporate power and authority to own,
lease and operate its properties and to conduct its business and is duly
qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not reasonably be
expected to result in a Material Adverse Effect on the Company and its
Subsidiaries, taken as a whole.  All of the issued and outstanding shares of
capital stock or other equity interests in each Subsidiary of the Company have
been duly authorized and validly issued, are fully paid and non-assessable and
are owned by the Company, directly or through Subsidiaries of the Company, free
and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim; none of the outstanding shares of capital stock of, or other Equity
Interests in, any Subsidiary of the Company were issued in violation of the
preemptive or similar rights of any security holder of such Subsidiary of the
Company or any other entity.
(c) The deposit accounts of the Bank are insured by the FDIC up to applicable
limits.  The Bank has not received any notice or other information indicating
that the Bank is not an “insured depository institution” as defined in 12 U.S.C.
§ 1813, nor has any event occurred which could reasonably be expected to
adversely affect the status of the Bank as an FDIC-insured institution.
4.2. Capital Stock and Related Matters.  The Charter of the Company authorize
the Company to issue 5,000,000 shares of common stock, par value $0.01 per share
and 200,000 shares of serial preferred stock, par value $0.01 per share.  As of
the date of this Agreement, there are 2,956,854  shares of the Company’s common
stock issued and outstanding and no shares of the Company’s preferred stock
issued
7


--------------------------------------------------------------------------------

and outstanding.  All of the outstanding capital stock of the Company has been
duly authorized and validly issued and is fully paid and non-assessable.  There
are, as of the date hereof, no outstanding options, rights, warrants or other
agreements or instruments obligating the Company to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of the capital stock of
the Company or obligating the Company to grant, extend or enter into any such
agreement or commitment to any Person other than the Company except pursuant to
the Company’s equity incentive plans duly adopted by the Company’s Board of
Directors and 302,800 shares that may be issued upon conversion of the Company’s
8.0% Convertible Senior Debentures Due 2029.
4.3.     No Impediment to Transactions.
(a) Transaction is Legal and Authorized.  The issuance of the Subordinated
Notes, the borrowing of the aggregate of the Subordinated Note Amount the
execution of the Transaction Documents and compliance by the Company with all of
the provisions of the Transaction Documents are within the corporate and other
powers of the Company.
(b) Agreement.  This Agreement has been duly authorized, executed and delivered
by the Company, and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
(c) Subordinated Notes.  The Subordinated Notes have been duly authorized by the
Company and when executed by the Company and issued, delivered to and paid for
by the Purchasers in accordance with the terms of the Agreement, will have been
duly executed, issued and delivered, and will constitute legal, valid and
binding obligations of the Company and enforceable in accordance with their
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
(d) Exemption from Registration.  Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes.  Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act.  No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of Regulation D (a “Disqualification Event”) is applicable
to the Company or, to the Company’s knowledge, any Person described in Rule
506(d)(1) (each, a “Company Covered Person”).  To the Company’s knowledge, no
Company Covered Person is subject to a Disqualification Event.  The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e) of Regulation D.
(e) No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both)
(i) violate, conflict with or result in a breach of, or constitute a default
under:  (A) the Charter or Bylaws of the Company; (B) any of the terms,
obligations, covenants, conditions or provisions of any corporate restriction or
of any contract, agreement, indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, or any other agreement or instrument to which the
Company or Bank, as applicable, is now a party or by which it or any of its
properties may be bound or affected; (C) any judgment, order, writ, injunction,
decree or demand of any court, arbitrator, grand jury, or Governmental Agency
applicable to the Company or the Bank; or (D) any statute, rule or
8


--------------------------------------------------------------------------------

regulation applicable to the Company, except, in the case of items (B), (C) or
(D), for such violations and conflicts that would not reasonably be expected to
have, singularly or in the aggregate, a Material Adverse Effect on the Company
and its Subsidiaries, taken as a whole, or (ii) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
property or asset of the Company.  Neither the Company nor the Bank is in
default in the performance, observance or fulfillment of any of the terms,
obligations, covenants, conditions or provisions contained in any indenture or
other agreement creating, evidencing or securing Indebtedness of any kind or
pursuant to which any such Indebtedness is issued, or any other agreement or
instrument to which the Company or the Bank, as applicable, is a party or by
which the Company or the Bank, as applicable, or any of its properties may be
bound or affected, except, in each case, only such defaults that would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company and its Subsidiaries, taken as a whole.
(f) Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except for applicable requirements, if any, of the Securities Act,
the Exchange Act or state securities laws or “blue sky” laws of the various
states and any applicable federal or state banking laws and regulations.
4.4. Possession of Licenses and Permits.  The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on the Company and its Subsidiaries,
taken as whole; the Company and each Subsidiary of the Company is in compliance
with the terms and conditions of all such Governmental Licenses, except where
the failure so to comply would not, individually or in the aggregate, have a
Material Adverse Effect on the Company and its Subsidiaries, taken as a whole;
all of the Governmental Licenses are valid and in full force and effect, except
where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not have a Material
Adverse Effect on the Company and its Subsidiaries, taken as a whole; and
neither the Company nor any Subsidiary of the Company has received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses.
4.5. Financial Condition.
(a) Company Financial Statements.  The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been provided to the Purchasers (i) have been prepared
from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in stockholders’ equity and financial position of the Company and
its consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto.  The books and records of
the Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting
requirements.  The Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet of the Company contained in the
9


--------------------------------------------------------------------------------

Company’s Reports for the Company’s most recently completed quarterly or annual
fiscal period, as applicable, and for liabilities incurred in the ordinary
course of business consistent with past practice or in connection with this
Agreement and the transactions contemplated hereby.
(b) Absence of Default.  Since the end of the Company’s last fiscal year ended
December 31, 2018, no event has occurred which either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company.  The Company is not in default under any other Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, non-compliance with which could reasonably be expected
to result in a Material Adverse Effect on the Company.
(c) Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.
(d) Ownership of Property.  The Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by the Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in the Company’s Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance sheet),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank of Atlanta, inter-bank credit facilities, reverse
repurchase agreements or any transaction by the Bank acting in a fiduciary
capacity, (ii) statutory liens for amounts not yet delinquent or which are being
contested in good faith and (iii) such as do not, individually or in the
aggregate, materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company or any of its Subsidiaries.  The Company and each of its Subsidiaries,
as lessee, has the right under valid and existing Leases of real and personal
properties that are material to the Company or such Subsidiary, as applicable,
in the conduct of its business to occupy or use all such properties as presently
occupied and used by it.  Such existing Leases and commitments to Lease
constitute or will constitute operating Leases for both tax and financial
accounting purposes except as otherwise disclosed in the Company’s Reports and
the Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in the Company’s
Reports.
4.6. No Material Adverse Change.  Since the end of the Company’s last fiscal
year ended December 31, 2018, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect on the
Company and its Subsidiaries, taken as a whole.
4.7. Legal Matters.
(a) Compliance with Law.  The Company and each of its Subsidiaries (i) has
complied with and (ii) is not under investigation with respect to, and, to the
Company’s knowledge, has not been threatened to be charged with or given any
notice of any material violation of any applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
instrumentality or agency thereof, having jurisdiction over the conduct of its
business or the ownership of its properties, except
10


--------------------------------------------------------------------------------

where any such failure to comply or violation would not reasonably be expected
to have a Material Adverse Effect on the Company and its Subsidiaries, taken as
a whole.  The Company and each of its Subsidiaries is in compliance with, and at
all times prior to the date hereof has been in compliance with, (x) all
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government, or any Governmental Agency, applicable to it, and (y) its own
privacy policies and written commitments to customers, consumers and employees,
concerning data protection, the privacy and security of personal data, and the
nonpublic personal information of its customers, consumers and employees, in
each case except where any such failure to comply, would not result,
individually or in the aggregate, in a Material Adverse Effect on the Company
and its Subsidiaries, taken as a whole.  At no time during the two years prior
to the date hereof has the Company or any of its Subsidiaries received any
written notice asserting any violations of any of the foregoing.
(b) Regulatory Enforcement Actions.  The Company, the Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse Effect
on the Company and its Subsidiaries, taken as a whole.  None of the Company, the
Bank, the Company’s or the Bank’s Subsidiaries nor any of their officers or
directors is now operating under any restrictions, agreements, memoranda,
commitment letter, supervisory letter or similar regulatory correspondence, or
other commitments (other than restrictions of general application) imposed by
any Governmental Agency, nor are, to the Company’s knowledge, (i) any such
restrictions threatened, or (ii) any agreements, memoranda or commitments being
sought by any Governmental Agency.
(c) Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or any of its Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on the Company and its Subsidiaries, taken as a whole, or
materially and adversely affect issuance or payment of the Subordinated Notes;
and neither the Company nor any of its Subsidiaries is a party to or named as
subject to the provisions of any order, writ, injunction, or decree of, or any
written agreement with, any court, commission, board or agency, domestic or
foreign, that either separately or in the aggregate, will have a Material
Adverse Effect on the Company and its Subsidiaries, taken as a whole.
(d) Environmental.  No Property is or, to the Company’s knowledge, has been a
site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither the Company nor any of its Subsidiaries has
engaged in such activities.  There are no claims or actions pending or, to the
Company’s knowledge, threatened against the Company or any of its Subsidiaries
by any Governmental Agency or by any other Person relating to any Hazardous
Materials or pursuant to any Hazardous Materials Law.
(e) Brokerage Commissions.  Except for commissions paid to the Placement Agent,
neither the Company nor any Affiliate of the Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
(f) Investment Company Act.  Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
4.8. Internal Accounting Controls.  The Company, the Bank and each other
Subsidiary has established and maintains proper and adequate internal accounting
controls that provide reasonable assurance that (a) all material transactions
are executed with the authorization of the Company’s
11


--------------------------------------------------------------------------------

management, (b) all material transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, (c) access to the
Company’s material assets is permitted only in accordance with the authorization
of the Company’s management.  Such internal accounting controls are effective to
provide reasonable assurance regarding the reliability of the Company’s
financial reporting and the preparation of the Company’s financial statements
for external purposes in accordance with GAAP.  Since the conclusion of the
Company’s last completed fiscal year, to the Company’s knowledge, there has not
been and there currently is not (x) any material deficiency in the design or
operation of its internal accounting controls which is reasonably likely to have
a Material Adverse Effect on such system of internal accounting controls, or
(b) any fraud that involves management or other employees who have a role in the
Company’s or the Bank’s internal accounting controls.
4.9. Tax Matters.  The Company, Bank and each Subsidiary of the Company have
(a) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(b) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.
4.10. Exempt Offering.  Assuming the accuracy of the Purchasers’ representations
and warranties set forth in this Agreement, no registration under the Securities
Act is required for the offer and sale of the Subordinated Notes by the Company
to the Purchasers.
4.11. Representations and Warranties Generally.  The representations and
warranties of the Company set forth in this Agreement or in any other document
delivered to the Purchasers by or on behalf of the Company pursuant to or in
connection with this Agreement are true and correct in all material respects as
of the date hereof and as otherwise specifically provided herein or therein.
5.
GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

The Company hereby further covenants and agrees with each Purchaser as follows:
5.1. Compliance with Transaction Documents.  The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.
5.2. Affiliate Transactions.  The Company shall not itself, nor shall it cause,
permit or allow any of its Subsidiaries to enter into any transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to the Company or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.
5.3. Compliance with Laws.
(a) Generally.  The Company shall comply and cause the Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company and its Subsidiaries, taken as a whole.
12


--------------------------------------------------------------------------------

(b) Regulated Activities.  The Company shall not itself, nor shall it cause,
permit or allow the Bank or any other of its Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be expected to have
a Material Adverse Effect on the Company and its Subsidiaries, taken as a whole
or (ii) make any loan or advance secured by the capital stock of another bank or
depository institution, or acquire the capital stock, assets or obligations of
or any interest in another bank or depository institution, in each case other
than in accordance with applicable laws and regulations and safe and sound
banking practices.
(c) Taxes.  The Company shall and shall cause Bank and any other of its
Subsidiaries to promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon the Company, the Bank or any other of its
Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its Subsidiaries.  Notwithstanding the foregoing, none of the
Company, the Bank or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Bank and such
other Subsidiary.
(d) Corporate Existence.  The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of the Bank and its other Subsidiaries and its and their rights and
franchises, and comply in all material respects with all related laws applicable
to the Company, the Bank or the other Subsidiaries.
(e) Dividends, Payments, and Guarantees During Event of Default.  Upon the
occurrence of an Event of Default (as defined under the Subordinated Notes),
until such Event of Default is cured by the Company or waived by the Noteholders
(as defined under the Subordinated Notes) in accordance with Section 18 of the
Subordinated Notes, and except as required by any federal or state Governmental
Agency, the Company shall not (i) declare or pay any dividends or distributions
on, or redeem, purchase, acquire or make a liquidation payment with respect to,
any of its capital stock; (ii) make any payment of principal of, or interest or
premium, if any, on, or repay, repurchase or redeem any of the Company’s
Indebtedness that ranks equal with or junior to the Subordinated Notes; or
(iii) make any payments under any guarantee that ranks equal with or junior to
the Subordinated Notes, other than (A) any dividends or distributions in shares
of, or options, warrants or rights to subscribe for or purchase shares of, any
class of the Company’s common stock; (B) any declaration of a non-cash dividend
in connection with the implementation of a shareholders’ rights plan, or the
issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto; (C) as a result of a
reclassification of the Company’s capital stock or the exchange or conversion of
one class or series of the Company’s capital stock for another class or series
of the Company’s capital stock; (D) the purchase of fractional interests in
shares of the Company’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged;
or (E) purchases of any class of the Company’s common stock related to the
issuance of common stock or rights under any benefit plans for the Company’s
directors, officers or employees or any of the Company’s dividend reinvestment
plans.
(f) Tier 2 Capital.  If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, the Company will
immediately notify the Noteholder (as defined in the Subordinated Note), and
thereafter the Company and the Noteholder (as defined in the Subordinated Note)
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital;
provided, however, that
13


--------------------------------------------------------------------------------

nothing contained in this Agreement shall limit the Company’s right to redeem
the Subordinated Notes upon the occurrence of a Tier 2 Capital Event as
described in the Subordinated Notes.
5.4. Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall the Purchasers, by reason of any of the Transaction Documents,
be deemed to control, directly or indirectly, the Company, and the Purchasers
shall not exercise, or be deemed to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company.
5.5. Secondary Market Transactions.  To the extent and so long as not in
violation of Section 6.4 hereof, each Purchaser shall have the right at any time
and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”).  In connection with any such
Secondary Market Transaction, the Company shall, at the Company’s expense,
cooperate with the Purchasers and otherwise reasonably assist the Purchasers in
satisfying the market standards to which Purchasers customarily adhere or which
may be reasonably required in the marketplace or by applicable rating agencies
in connection with any such Secondary Market Transaction but in no event shall
the Company be required to incur more than $10,000 (without reimbursement) in
costs or expenses in connection with such Secondary Market Transaction.  Subject
to any written confidentiality obligation, including the terms of any
non-disclosure agreements between the Purchasers and the Company, all
information regarding the Company may be furnished, without liability except in
the case of gross negligence or willful misconduct, to any Purchaser and to any
Person reasonably deemed necessary by Purchaser in connection with participation
in such Secondary Market Transaction.  All documents, financial statements,
appraisals and other data relevant to the Company or the Subordinated Notes may
be retained by any such Person.
5.6. Rule 144A Information.  While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.
5.7. DTC Registration.  Upon the request of a holder of a Subordinated Note that
is a QIB and provided that the applicable depository eligibility requirements
are met, the Company shall use commercially reasonable efforts to cause the
Subordinated Notes held by such QIB to be registered in the name of Cede & Co.
as nominee of The Depository Trust Company (“DTC”) or a nominee of DTC.
6.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:
6.1. Legal Power and Authority.  It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  It is an entity duly
organized, validly existing and in good standing under the laws its jurisdiction
of organization.
6.2. Authorization and Execution.  The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
such Purchaser, and, assuming due authorization, execution and delivery by the
other parties hereto, this Agreement is a legal, valid and binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
14


--------------------------------------------------------------------------------

except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
6.3. No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (a) its organizational documents, (b) any agreement to which it is party,
(c) any law applicable to it or (d) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.
6.4. Purchase for Investment.  It is purchasing the Subordinated Note for its
own account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same.  It has no present
or contemplated agreement, undertaking, arrangement, obligation, Indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.
6.5. Institutional Accredited Investor.  It is and will be on the Closing Date
(a) an institutional “accredited investor” as such term is defined in Rule
501(a) of Regulation D and as contemplated by subsections (1), (2), (3) and (7)
of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total assets,
or (b) a QIB.
6.6. Financial and Business Sophistication.  It has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Subordinated Notes. 
It has relied solely upon its own knowledge of, and/or the advice of its own
legal, financial or other advisors with regard to, the legal, financial, tax and
other considerations involved in deciding to invest in the Subordinated Notes.
6.7. Ability to Bear Economic Risk of Investment.  It recognizes that an
investment in the Subordinated Notes involves substantial risk.  It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company.
6.8. Information.  It acknowledges that:  (a) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (b) it has conducted its own examination of the
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; (c) it has availed
itself of publicly available financial and other information concerning the
Company to the extent it deems necessary to make its decision to purchase the
Subordinated Notes (including meeting with representatives of the Company); and
(d) it has not received nor relied on any form of general solicitation or
general advertising (within the meaning of Regulation D) from the Company in
connection with the offer and sale of the Subordinated Notes.  It has reviewed
the information set forth in the Company’s Reports, the exhibits hereto and the
information contained in the data room established by the Company in connection
with the transactions contemplated by this Agreement. It acknowledges that
Company qualifies as a “smaller reporting company” and, as a result, Company has
elected to scale its disclosures in the Company’s Reports filed with the SEC and
that such Company’s Reports include less extensive disclosure than required of
other reporting companies.
6.9. Access to Information.  It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of the Company that have been requested by it or its advisors and have been
given the opportunity to ask questions of, and to receive answers from,
15


--------------------------------------------------------------------------------

persons acting on behalf of the Company concerning terms and conditions of the
transactions contemplated by this Agreement in order to make an informed and
voluntary decision to enter into this Agreement.
6.10. Investment Decision.  It has made its own investment decision based upon
its own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person or entity,
including the Placement Agent.  Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein.  It is not relying upon, and
has not relied upon, any advice, statement, representation or warranty made by
any Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement.  Furthermore, it
acknowledges that (a) the Placement Agent has not performed any due diligence
review on behalf of it or provided it with any legal, tax or investment advice
and (b) nothing in this Agreement or any other materials presented by or on
behalf of the Company to it in connection with the purchase of the Subordinated
Notes constitutes legal, tax or investment advice.
6.11. Private Placement; No Registration; Restricted Legends.  It understands
and acknowledges that the Subordinated Notes are characterized as “restricted
securities” under the Securities Act and are being sold by the Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
promulgated under Section 4(a)(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only in compliance with the registration
requirements of federal and state securities laws or if exemptions from the
Securities Act and applicable state securities laws are available to it.  It is
not subscribing for the Subordinated Notes as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or meeting.  It further acknowledges and agrees that
all certificates or other instruments representing the Subordinated Notes will
bear the restrictive legend set forth in the form of Subordinated Note.  It
further acknowledges its primary responsibilities under the Securities Act and,
accordingly, will not sell or otherwise transfer the Subordinated Notes or any
interest therein without complying with the requirements of the Securities Act
and the rules and regulations promulgated thereunder and the requirements set
forth in this Agreement. Neither the Placement Agent nor the Company have or has
made or are or is making any representation, warranty or covenant, express or
implied, as to the availability of any exemption from registration under the
Securities Act or any applicable state securities laws for the resale, pledge or
other transfer of the Subordinated Notes, or that the Subordinated Notes
purchased by it will ever be able to be lawfully resold, pledged or otherwise
transferred.
6.12. Placement Agent.  It will purchase the Subordinated Note(s) directly from
the Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.
6.13. Tier 2 Capital.  If the Company provides notice as contemplated in
Section 5.3(f) of the occurrence of the event contemplated in such section,
thereafter the Company and the Purchasers will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event as described in
the Subordinated Notes.
6.14. Accuracy of Representations.  It understands that each of the Placement
Agent and the Company are relying and will rely upon the truth and accuracy of
the foregoing representations, acknowledgements and agreements in connection
with the transactions contemplated by this Agreement,
16


--------------------------------------------------------------------------------

and agrees that if any of the representations or acknowledgements made by it are
no longer accurate as of the Closing Date, or if any of the agreements made by
it are breached on or prior to the Closing Date, it shall promptly notify the
Placement Agent and the Company.
6.15. Representations and Warranties Generally.  The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein.  Any certificate signed by a duly
authorized representative of the Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
the Purchaser to the Company as to the matters set forth therein.
7.
MISCELLANEOUS.

7.1. Prohibition on Assignment by the Company.  Except as described in Section
8(b) (Merger or Sale of Assets) of the Subordinated Notes, the Company may not
assign, transfer or delegate any of its rights or obligations under this
Agreement or the Subordinated Notes without the prior written consent of all the
Noteholders (as defined in the Subordinated Note).  In addition, in accordance
with the terms of the Subordinated Notes, any transfer of such Subordinated
Notes by the Noteholders (as defined in the Subordinated Note) must be made in
accordance with the Assignment Form attached thereto and the requirements and
restrictions thereof.
7.2. Time of the Essence.  Time is of the essence for this Agreement.
7.3. Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein or in the Subordinated Notes shall be
effective except with the consent of at least fifty percent (50%) of the
aggregate principal amount (excluding any Subordinated Notes held by the Company
or any of its Affiliates) of the Subordinated Notes at the time outstanding;
provided, however, that without the consent of each holder of an affected
Subordinated Note, no such amendment or waiver may:  (a) reduce the principal
amount of the Subordinated Note; (b) reduce the rate of or change the time for
payment of interest on any Subordinated Note; (c) extend the maturity of any
Subordinated Note, (d) change the currency in which payment of the obligations
of the Company under this Agreement and the Subordinated Notes are to be made;
(e) lower the percentage of aggregate principal amount of outstanding
Subordinated Notes required to approve any amendment of this Agreement or the
Subordinated Notes, (f) make any changes to Section 5 (Events of Default;
Acceleration); Section 6 (Failure to Make Payments); Section 7 (Affirmative
Covenants of the Company); or Section 8 (Negative Covenants of the Company) of
the Subordinated Notes that adversely affects the rights of any holder of a
Subordinated Note; or (g) disproportionately and adversely affect the rights of
any of the holders of the then outstanding Subordinated Notes.  Notwithstanding
the foregoing, the Company may amend or supplement the Subordinated Notes
without the consent of the holders of the Subordinated Notes to cure any
ambiguity, defect or inconsistency or to provide for uncertificated Subordinated
Notes in addition to or in place of certificated Subordinated Notes, or to make
any change that does not adversely affect the rights of any holder of any of the
Subordinated Notes.  No failure to exercise or delay in exercising, by a
Purchaser or any holder of the Subordinated Notes, of any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any other or further
exercise thereof, or the exercise of any other right or remedy provided by law. 
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any right or remedy provided by law or equity.  No notice or demand
on the Company in any case shall, in itself, entitle the Company to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Purchasers to any other or further action in any
circumstances without notice or demand.  No consent or waiver, expressed or
implied, by the Purchasers to or of any breach or default by the Company in the
performance of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of
17


--------------------------------------------------------------------------------

any other breach or default in the performance of the same or any other
obligations of the Company hereunder.  Failure on the part of the Purchasers to
complain of any acts or failure to act or to declare an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by the Purchasers of their rights hereunder or impair any rights, powers or
remedies on account of any breach or default by the Company.
7.4. Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein. 
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
7.5. Notices.  Any notice which any party hereto may be required or may desire
to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by U.S. registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:
if to the Company:
Security Federal Corporation
238 Richland Avenue, Northwest
Aiken, South Carolina  29801
Attention:  J. Chris Verenes,
Chief Executive Officer
 
with a copy to:
Breyer & Associates PC
8180 Greensboro Drive, Suite 785
McLean, Virginia  22101
Attention:  John Breyer
 
if to the Purchasers:
To the address indicated on such Purchaser’s signature page.



or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the U.S. mail as aforesaid or, if sent by
overnight courier, the Business Day following the date of delivery to such
courier (provided next business day delivery was requested).
7.6. Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, (i) unless a Purchaser consents in writing, no assignment
made by the Company in violation of this Agreement shall be effective or confer
any rights on any purported assignee of the Company and (ii) unless such
assignment complies with the Assignment Form attached to the Subordinated Notes,
no assignment made by a Purchaser shall be effective or confer any rights on any
purported assignee of Purchaser. The term “successors and assigns” will not
include a purchaser of any of the Subordinated Notes from any Purchaser merely
because of such purchase
18


--------------------------------------------------------------------------------

but shall include a purchaser of any of the Subordinated Notes pursuant to an
assignment complying with the Assignment Form attached to the Subordinated
Notes.
7.7. No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with the
Company.
7.8. Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.
7.9. Entire Agreement.  This Agreement and the Subordinated Notes, along with
any exhibits thereto, constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and may not be modified or amended in
any manner other than by supplemental written agreement executed by the parties
hereto.  No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.
7.10. Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.
7.11. No Third Party Beneficiary.  This Agreement is made for the sole benefit
of the Company and the Purchasers, and no other Person shall be deemed to have
any privity of contract hereunder nor any right to rely hereon to any extent or
for any purpose whatsoever, nor shall any other Person have any right of action
of any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.
7.12. Legal Tender of United States.  All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
7.13. Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
7.14. Knowledge; Discretion.  All references herein to a Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices.  Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise
19


--------------------------------------------------------------------------------

involving the decision making of a Purchaser, shall be deemed to mean that such
Purchaser shall decide using the reasonable discretion or judgment of a prudent
lender.
7.15. Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE COMPANY AND PURCHASERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING
IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE COMPANY OR THE PURCHASERS.  THE COMPANY AND
PURCHASERS ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED
OF THEIR OWN FREE WILL.  THE COMPANY AND PURCHASERS FURTHER ACKNOWLEDGE THAT (I)
THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (II)
THIS WAIVER HAS BEEN REVIEWED BY EACH OF THEM AND THEIR COUNSEL AND IS A
MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND (III) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.
7.16. Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.
7.17. Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.


[Signature Pages Follow]










20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first written above.
COMPANY:


SECURITY FEDERAL CORPORATION






By:_______________________________

Name:        J. Chris Verenes,
Title:            Chief Executive Officer
























[Company Signature Page to Subordinated Note Purchase Agreement]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first written above.
PURCHASER:


[INSERT PURCHASER NAME]






By: _______________________________
Name:    [●],
Title:        [●]




Address of Purchaser:1


[●]
[●]
[●]




Principal Amount of Purchased Subordinated Note:


$[●]





--------------------------------------------------------------------------------





[Purchaser Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF SUBORDINATED NOTE


SECURITY FEDERAL CORPORATION
5.25% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE NOVEMBER 22, 2034


THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS SUBORDINATED AND JUNIOR
IN RIGHT OF PAYMENT TO SENIOR INDEBTEDNESS (AS DEFINED IN SECTION 3 OF THIS
SUBORDINATED NOTE) OF SECURITY FEDERAL CORPORATION INC (THE “COMPANY”),
INCLUDING OBLIGATIONS OF THE COMPANY TO ITS GENERAL CREDITORS AND SECURED
CREDITORS, AND IS UNSECURED.  IT IS INELIGIBLE AS COLLATERAL FOR ANY EXTENSION
OF CREDIT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.  IN THE EVENT OF
LIQUIDATION ALL HOLDERS OF SENIOR INDEBTEDNESS OF THE COMPANY SHALL BE ENTITLED
TO BE PAID IN FULL WITH SUCH INTEREST AS MAY BE PROVIDED BY LAW BEFORE ANY
PAYMENT SHALL BE MADE ON ACCOUNT OF PRINCIPAL OF OR INTEREST ON THIS
SUBORDINATED NOTE.  AFTER PAYMENT IN FULL OF ALL SUMS OWING TO SUCH HOLDERS OF
SENIOR INDEBTEDNESS, THE HOLDER OF THIS SUBORDINATED NOTE, TOGETHER WITH THE
HOLDERS OF ANY OBLIGATIONS OF THE COMPANY RANKING ON A PARITY WITH THE
SUBORDINATED NOTES, SHALL BE ENTITLED TO BE PAID FROM THE REMAINING ASSETS OF
THE COMPANY THE UNPAID PRINCIPAL AMOUNT OF THIS SUBORDINATED NOTE PLUS ACCRUED
AND UNPAID INTEREST THEREON BEFORE ANY PAYMENT OR OTHER DISTRIBUTION, WHETHER IN
CASH, PROPERTY OR OTHERWISE, SHALL BE MADE (I) WITH RESPECT TO ANY OBLIGATION
THAT BY ITS TERMS EXPRESSLY IS JUNIOR IN THE RIGHT OF PAYMENT TO THE
SUBORDINATED NOTES, (II) WITH RESPECT TO THE EXISTING JUNIOR SUBORDINATED
DEBENTURES OF THE COMPANY (UNDERLYING THE OUTSTANDING TRUST PREFERRED
SECURITIES) AS OF THE DATE OF THE ISSUANCE OF THIS SUBORDINATED NOTE TO WHICH
THIS SUBORDINATED NOTE SHALL BE SENIOR, (III) WITH RESPECT TO ANY INDEBTEDNESS
BETWEEN THE COMPANY AND ANY OF ITS SUBSIDIARIES OR AFFILIATES, OR (IV) ON
ACCOUNT OF ANY SHARES OF CAPITAL STOCK OF THE COMPANY.
THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS NOT A DEPOSIT AND IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENT
AGENCY OR FUND.
THIS SUBORDINATED NOTE WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM
DENOMINATIONS OF $1,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF.  ANY
ATTEMPTED TRANSFER OF THIS SUBORDINATED NOTE IN A DENOMINATION OF LESS THAN
$1,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  ANY SUCH
PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS SUBORDINATED
NOTE FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PAYMENTS ON
THIS SUBORDINATED NOTE, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN THIS SUBORDINATED NOTE.
THIS SUBORDINATED NOTE MAY BE SOLD ONLY IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.  THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES
A-1


--------------------------------------------------------------------------------

LAWS.  NEITHER THIS SUBORDINATED NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.
CERTAIN ERISA CONSIDERATIONS:
THE HOLDER OF THIS SUBORDINATED NOTE, OR ANY INTEREST HEREIN, BY ITS ACCEPTANCE
HEREOF OR THEREOF AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH, A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SUBORDINATED NOTE
OR ANY INTEREST HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SUBORDINATED NOTE, OR ANY INTEREST
HEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
WITH RESPECT TO SUCH PURCHASE AND HOLDING.  ANY PURCHASER OR HOLDER OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY
ITS PURCHASE AND HOLDING THEREOF THAT EITHER:  (I) IT IS NOT AN EMPLOYEE BENEFIT
PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLANS, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLANS TO FINANCE SUCH PURCHASE OR (II) SUCH
PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT
AVAILABLE UNDER APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
ANY FIDUCIARY OF ANY PLAN WHO IS CONSIDERING THE ACQUISITION OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN SHOULD CONSULT WITH HIS OR HER LEGAL
COUNSEL PRIOR TO ACQUIRING THIS SUBORDINATED NOTE OR ANY INTEREST HEREIN.


A-2


--------------------------------------------------------------------------------

No. 2034-[●]
CUSIP Accredited Investors 813903 AE1 /US813903AE16

 
 
 
CUSIP (QIBs)  813903 AD3 /US813903AD33

SECURITY FEDERAL CORPORATION
5.25% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE NOVEMBER 22, 2034
1. Subordinated Notes.  This Subordinated Note is one of an issue of notes of
Security Federal Corporation, a South Carolina corporation (the “Company”)
designated as the “5.25% Fixed-to-Floating Rate Subordinated Notes due November
22, 2034” (the “Subordinated Notes”) issued pursuant to that Subordinated Note
Purchase Agreement, dated as of the Issue Date (as defined herein), between the
Company and the several purchasers of the Subordinated Notes identified on the
signature pages thereto (the “Purchase Agreement”).
2. Payment.  The Company, for value received, promises to pay to [●], or its
registered assigns, the principal sum of [●] Dollars (U.S.) ($[●]), plus accrued
but unpaid interest on November 22, 2034 (“Stated Maturity”) and to pay interest
thereon (i) from and including the Issue Date of the Subordinated Notes to but
excluding November 22, 2029 or the earlier redemption date contemplated by
Section 4 of this Subordinated Note, at the rate of 5.25% per annum, computed on
the basis of a 360-day year consisting of twelve 30-day months and payable
semi-annually in arrears on June 1 and December 1 of each year (each, a “Fixed
Interest Payment Date”), beginning June 1, 2020, and (ii) from and including
November 22, 2029 to but excluding the Stated Maturity or the earlier redemption
date contemplated by Section 4 of this Subordinated Note, at the rate per annum,
reset semi-annually, equal to LIBOR determined on the Interest Determination
Date (as defined below) of the applicable interest period plus 357 basis points,
computed on the basis of a 360-day year and the actual number of days elapsed
and payable semi-annually in arrears on June 1 and December 1 of each year
(each, a “Floating Interest Payment Date”).
(a) An “Interest Payment Date” is either a Fixed Interest Payment Date or a
Floating Interest Payment Date, as applicable.
(b) “LIBOR” means the London interbank offered rate for deposits in U.S. dollars
having an index maturity of three months in amounts of at least $1,000,000, as
that rate appears on Reuters screen page “LIBOR01” (or any successor or
replacement page) at approximately 11:00 a.m., London time, on the second London
Banking Day (as defined below) prior to the first day of the applicable floating
rate interest period (the “Interest Determination Date”).  A “London Banking
Day” means any day on which dealings in deposits in U.S. dollars are transacted
in the London interbank market.
  (i) If no offered rate appears on Reuters screen page “LIBOR01” on the
relevant Interest Determination Date at approximately 11:00 a.m., London time,
then the Company will select four major banks in the London interbank market and
will request each of their principal London offices to provide a quotation of
the rate at which three-month deposits in U.S. dollars in amounts of at least
$1,000,000 are offered by it to prime banks in the London interbank market, on
that date and at that time, that is representative of single transactions at
that time.  If at least two quotations are provided, LIBOR will be the
arithmetic average (rounded upward, if necessary, to the nearest .00001 of 1%)
of the quotations provided.
  (ii) If fewer than two such quotations contemplated by Section 2(b)(i) above
are provided or are available, the Company will select three major banks in New
York City and will request each of them to provide a quotation of the rate
offered by it at approximately 11:00 a.m., New York City time, on the Interest
Determination Date for loans in U.S. dollars to leading European banks having an
index maturity of three months for the applicable interest period in an amount
of at least $1,000,000 that is
A-3


--------------------------------------------------------------------------------

representative of single transactions at that time.  If three quotations are
provided, LIBOR will be the arithmetic average of the quotations provided.
  (iii) If (A) fewer than the two quotations contemplated by Section 2(b)(i)
above, and (B) fewer than the three quotations contemplated by Section 2(b)(ii)
above are provided or are available, the Company, after consulting such sources
as it reasonably deems in good-faith to be comparable to any of the foregoing
quotations or display page, or any such source as it deems reasonable from which
to estimate LIBOR or any of the foregoing lending rates, shall determine LIBOR
for the applicable interest period in its sole discretion.
  (iv) Notwithstanding the foregoing clauses (i), (ii) and (iii) of this
Section 2:
     (1) If the Company reasonably determines in good faith on the relevant
Interest Determination Date that the LIBOR base rate has been discontinued, then
the Company will use a substitute or successor base rate that it has determined
in its sole reasonable discretion is most comparable to the LIBOR base rate,
provided that if the Company reasonably determines in good faith that there is
an industry-accepted substitute or successor base rate, then the Company shall
use such substitute or successor base rate (such rate, together with any rate
determined by the Company pursuant to Section 2(b)(ii), the “Alternative Rate”);
     (2) If the Company has determined to utilize a substitute or successor base
rate in accordance with the foregoing, the Company in its sole reasonable
discretion may determine what business day convention to use, the definition of
business day, the Interest Determination Date to be used and any other relevant
methodology for calculating such substitute or successor base rate, including
any adjustment factor needed to make such substitute or successor base rate
comparable to the LIBOR base rate, in a manner that is consistent with
industry-accepted practices for such substitute or successor base rate; and
     (3) The Company shall provide each Noteholder (as defined herein) with
notice of its determination of an Alternative Rate promptly after such
determination.  If, within five (5) Business Days (as defined herein) after
providing such notice, the Company is notified by the Noteholders of at least a
majority in principal amount of the outstanding Subordinated Notes that such
Noteholders reasonably believe that the determination of such Alternative Rate
is not consistent with this Section 2, then the Noteholders of at least a
majority in principal amount of the outstanding Subordinated Notes, each using
their commercially reasonable judgment, shall  determine the Alternative Rate. 
In the event the Noteholders of a majority in principal amount of the
outstanding Subordinated Notes cannot reach agreement on such Alternative Rate
within fifteen (15) Business Days of the Company’s notification of its proposed
Alternative Rate under this Section 2, the Alternative Rate shall be the rate
identified by the Noteholder of the largest principal amount of Subordinated
Notes, selected based on such Noteholder’s commercially reasonable judgment.
Any payment of principal of or interest on this Subordinated Note that would
otherwise become due and payable on a day which is not a Business Day shall
become due and payable on the next succeeding Business Day, with the same force
and effect as if made on the date for payment of such principal or interest, and
no interest will accrue in respect of such payment for the period after such
day.  The term “Business Day” means any day that is not a Saturday or Sunday and
that is not a day on which banks in the State of South Carolina are generally
authorized or required by law or executive order to be closed.


A-4


--------------------------------------------------------------------------------

3. Subordination.
(a) The indebtedness of the Company evidenced by this Subordinated Note,
including the principal and interest on this Subordinated Note, shall be
subordinate and junior in right of payment to the prior payment in full of all
existing claims of creditors of the Company and depositors of Security Federal
Bank (the “Bank”) whether now outstanding or subsequently created, assumed,
guaranteed or incurred (collectively, “Senior Indebtedness”), which shall
consist of principal of (and premium, if any) and interest, if any, on:  (i) all
indebtedness and obligations of, or guaranteed or assumed by, the Company for
money borrowed, whether or not evidenced by bonds, debentures, securities, notes
or other similar instruments, and including, but not limited to, deposits of the
Bank and all obligations to the Company’s general creditors and secured
creditors; (ii) any deferred obligations of the Company for the payment of the
purchase price of property or assets acquired other than in the ordinary course
of business; (iii) all obligations, contingent or otherwise, of the Company in
respect of any letters of credit, bankers’ acceptances, security purchase
facilities and similar direct credit substitutes; (iv) any capital lease
obligations of the Company; (v) all obligations of the Company in respect of
interest rate swap, cap or other agreements, interest rate future or option
contracts, currency swap agreements, currency future or option contracts,
commodity contracts and other similar arrangements or derivative products;
(vi) any obligation of the Company to its general creditors, as defined for
purposes of the capital adequacy regulations of the Board of Governors of the
Federal Reserve System (the “Federal Reserve”) applicable to the Company, as the
same may be amended or modified from time to time; (vii) all obligations that
are similar to those in clauses (i) through (v) of other persons for the payment
of which the Company is responsible or liable as obligor, guarantor or otherwise
arising from an off-balance sheet guarantee; (vii) all obligations of the types
referred to in clauses (i) through (vi) of other persons secured by a lien on
any property or asset of the Company, and (viii) in the case of clauses (i)
through (viii) above, all amendments, renewals, extensions, modifications and
refundings of such indebtedness and obligations; except “Senior Indebtedness”
does not include (A) the Subordinated Notes, (B) any obligation that by its
terms expressly is junior to, or ranks equally in right of payment with, the
Subordinated Notes, (C) the existing Floating Rate Junior Subordinated
Deferrable Interest Debentures due 2036 of the Company (underlying the
outstanding trust preferred securities) as of the date of the issuance of this
Subordinated Note to which this Subordinated Note shall be senior, or (D) any
indebtedness between the Company and any of its subsidiaries or Affiliates. 
This Subordinated Note is not secured by any assets of the Company or any
subsidiary or Affiliate of the Company.  The term “Affiliate(s)” means, with
respect to any Person (as such term is defined in the Purchase Agreement), such
Person’s immediate family members, partners, members or parent and subsidiary
corporations, and any other Person directly or indirectly controlling,
controlled by, or under common control with said Person and their respective
Affiliates.
(b) In the event of any liquidation of the Company, holders of Senior
Indebtedness of the Company shall be entitled to be paid in full with such
interest as may be provided by law before any payment shall be made on account
of principal of or interest on this Subordinated Note.  Additionally, in the
event of any insolvency, dissolution, assignment for the benefit of creditors or
any liquidation or winding up of or relating to the Company, whether voluntary
or involuntary, holders of Senior Indebtedness shall be entitled to be paid in
full before any payment shall be made on account of the principal of or interest
on the Subordinated Notes, including this Subordinated Note.  In the event of
any such proceeding, after payment in full of all sums owing with respect to the
Senior Indebtedness, the registered holders of the Subordinated Notes from time
to time (each, a “Noteholder” and, collectively, the “Noteholders”), together
with the holders of any obligations of the Company ranking on a parity with the
Subordinated Notes, shall be entitled to be paid from the remaining assets of
the Company the unpaid principal thereof, and the unpaid interest thereon before
any payment or other distribution, whether in cash, property or otherwise, shall
be made (i) with respect to any obligation that by its terms expressly is junior
to in the right of payment to the Subordinated Notes, (ii) with respect to the
existing junior subordinated debentures of the Company (underlying the
outstanding trust preferred securities) as of the Issue Date to which this
Subordinated Note
A-5


--------------------------------------------------------------------------------

shall be senior, (iii) with respect to any indebtedness between the Company and
any of its subsidiaries or Affiliates or (iv) on account of any capital stock.
(c) If there shall have occurred and be continuing (i) a default in any payment
with respect to any Senior Indebtedness or (ii) an event of default with respect
to any Senior Indebtedness as a result of which the maturity thereof is
accelerated, unless and until such payment default or event of default shall
have been cured or waived or shall have ceased to exist, no payments shall be
made by the Company with respect to the Subordinated Notes, notwithstanding the
provisions of Section 18 hereof.  The provisions of this paragraph shall not
apply to any payment with respect to which Section 3(b) above would be
applicable.
(d) Nothing herein shall act to prohibit, limit or impede the Company from
issuing additional debt of the Company having the same rank as the Subordinated
Notes or which may be junior or senior in rank to the Subordinated Notes.  Each
Noteholder, by its acceptance hereof, agrees to and shall be bound by the
provisions of this Section 3.  Each Noteholder, by its acceptance hereof,
further acknowledges and agrees that the foregoing subordination provisions are,
and are intended to be, an inducement and a consideration for each holder of any
Senior Indebtedness, whether such Senior Indebtedness was created or acquired
before or after the issuance of the Subordinated Notes, to acquire and continue
to hold, or to continue to hold, such Senior Indebtedness, and such holder of
Senior Indebtedness shall be deemed conclusively to have relied on such
subordination provisions in acquiring and continuing to hold or in continuing to
hold such Senior Indebtedness.
4.  Redemption.
(a) Redemption Prior to Tenth Anniversary.  This Subordinated Note shall not be
redeemable by the Company in whole or in part prior to the tenth
(10th)anniversary of the date upon which this Subordinated Note was originally
issued (the “Issue Date”), except in the event of:  (i) a Tier 2 Capital Event
(as defined below), (ii) a Tax Event (as defined below) or (iii) an Investment
Company Event (as defined below).  Upon the occurrence of a Tier 2 Capital
Event, a Tax Event or an Investment Company Event, subject to Section 4(f)
below, the Company may redeem this Subordinated Note in whole or in part at any
time, upon giving not less than 10 (ten) calendar days’ notice to the Noteholder
of this Subordinated Note at an amount equal to one hundred percent (100%) of
the outstanding principal amount being redeemed plus accrued but unpaid
interest, to but excluding the redemption date.  “Tier 2 Capital Event” means
the receipt by the Company of an opinion of counsel to the Company to the effect
that there is a material risk that the Subordinated Note no longer qualifies as
“Tier 2” Capital (as defined by the Federal Reserve) (or its then equivalent) as
a result of a change in interpretation or application of law or regulation by
any judicial, legislative or regulatory authority that becomes effective after
the date of Issue Date.  “Tax Event” means the receipt by the Company of an
opinion of counsel to the Company that as a result of any amendment to, or
change (including any final and adopted (or enacted) prospective change) in, the
laws (or any regulations thereunder) of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement or judicial decision interpreting or
applying such laws or regulations, there is a material risk that interest
payable by the Company on the Subordinated Notes is not, or within one hundred
and twenty (120) calendar days after the receipt of such opinion will not be,
deductible by the Company, in whole or in part, for U.S. federal income tax
purposes.  “Investment Company Event” means the receipt by the Company of an
opinion of counsel to the Company to the effect that there is a material risk
that the Company is or, within one hundred and twenty (120) calendar days after
the receipt of such opinion will be, required to register as an investment
company pursuant to the Investment Company Act of 1940, as amended.
(b) Redemption on or after Tenth Anniversary.  On or after the tenth anniversary
of the Issue Date, subject to Section 4(f) below, this Subordinated Note shall
be redeemable at the option of and by the Company, in whole or in part at any
time and from time to time, at an amount equal to one hundred percent
A-6


--------------------------------------------------------------------------------

(100%) of the outstanding principal amount being redeemed plus accrued but
unpaid interest, to but excluding the redemption date, but in all cases in a
principal amount with integral multiples of $1,000.  In addition, the Company
may redeem all or a portion of the Subordinated Notes, at any time upon the
occurrence of a Tier 2 Capital Event, Tax Event or an Investment Company Event. 
The redemption referred to in this Section 4 shall be subject to any required
regulatory approvals.
(c) Partial Redemption.   If less than the then outstanding principal amount of
this Subordinated Note is redeemed, (i) a new Subordinated Note shall be issued
representing the unredeemed portion without charge to the holder thereof and
(ii) such redemption shall be effected on a pro rata basis as to the
Noteholders.  For purposes of clarity, upon a partial redemption, a like
percentage of the principal amount of every Subordinated Note held by every
Noteholder shall be redeemed.
(d) No Redemption at Option of Noteholder.  This Subordinated Note is not
subject to redemption at the option of the holder of this Subordinated Note.
(e) Effectiveness of Redemption.  If notice of redemption has been duly given
and notwithstanding that this Subordinated Note has been called for redemption
but has not yet been surrendered for cancellation, on and after the date fixed
for redemption interest shall cease to accrue on the portion of this
Subordinated Note called for redemption, this Subordinated Note shall no longer
be deemed outstanding with respect to the portion called for redemption and all
rights with respect to the portion of this Subordinated Note called for
redemption shall forthwith on such date fixed for redemption cease and terminate
unless the Company shall default in the payment of the redemption price, except
only the right of the Noteholder to receive the amount payable on such
redemption, without interest.
(f) Regulatory Approvals.  Any such redemption shall be subject to receipt of
any and all required federal and state regulatory approvals or non-objections,
including, but not limited to, the consent of the Federal Reserve.  In the case
of any redemption of this Subordinated Note pursuant to paragraphs (b) or (c) of
this Section 4, the Company will give the Noteholder notice of redemption, which
notice shall indicate the aggregate principal amount of Subordinated Notes to be
redeemed, not less than thirty (30) nor more than forty-five (45) calendar days
prior to the proposed redemption date.
(g) Purchase and Resale of the Subordinated Notes.  Subject to any required
federal and state regulatory approvals and the provisions of this Subordinated
Note, the Company shall have the right to purchase any of the Subordinated Notes
at any time in the open market, private transactions or otherwise.  If the
Company purchases any Subordinated Notes, it may, in its discretion, hold,
resell or cancel any of the purchased Subordinated Notes.
5. Events of Default; Acceleration.  Each of the following events shall
constitute an “Event of Default”:
(a) the entry of a decree or order for relief in respect of the Company by a
court having jurisdiction in the premises in an involuntary case or proceeding
under any applicable bankruptcy, insolvency, or reorganization law, now or
hereafter in effect of the United States or any political subdivision thereof,
and such decree or order will have continued unstayed and in effect for a period
of sixty (60) consecutive calendar days;
(b) the commencement by the Company of a voluntary case under any applicable
bankruptcy, insolvency or reorganization law, now or hereafter in effect of the
United States or any political subdivision thereof, or the consent by the
Company to the entry of a decree or order for relief in an involuntary case or
proceeding under any such law;
A-7


--------------------------------------------------------------------------------

(c) the Company (i) becomes insolvent or is unable to pay its debts as they
mature, (ii) makes an assignment for the benefit of creditors, (iii) admits in
writing its inability to pay its debts as they mature, or (iv) ceases to be a
bank holding company or financial holding company under the Bank Holding Company
Act of 1956, as amended;
(d) the failure of the Company to pay any installment of interest on any of the
Subordinated Notes as and when the same will become due and payable, and the
continuation of such failure for a period of fifteen (15) consecutive calendar
days;
(e) the failure of the Company to pay all or any part of the principal of any of
the Subordinated Notes as and when the same will become due and payable;
(f) the liquidation of the Company (for the avoidance of doubt, “liquidation”
does not include any merger, consolidation, sale of equity or assets or
reorganization (exclusive of a reorganization in bankruptcy) of the Company or
any of its subsidiaries); or
(g) the default or breach of the Company to materially perform any other
covenant or agreement on the part of the Company contained in the Subordinated
Notes and the continuation of such default or breach (without such default or
breach having been waived in accordance with the provisions of Section 17) for a
period of 90 consecutive calendar days after there has been given to the Company
by the Holders of not less than 25.0% in principal amount of the outstanding
Subordinated Notes, by registered or certified mail, in the manner set forth in
Section 22, a written notice specifying such default or breach and requiring it
to be remedied, and stating that such notice is a “Notice of Default” hereunder.
Unless the principal of this Subordinated Note already shall have become due and
payable, if an Event of Default described in Section 5(a) or Section 5(b) shall
have occurred and be continuing, the holder of this Subordinated Note, by notice
in writing to Company, may declare the principal amount of this Subordinated
Note to be due and payable immediately and, upon any such declaration, the same
shall become and shall be immediately due and payable.  The Company waives
demand, presentment for payment, notice of nonpayment, notice of protest, and
all other notices.  Notwithstanding the foregoing, because the Company will
treat the Subordinated Notes as Tier 2 Capital, upon the occurrence of an Event
of Default other than an Event of Default described in Section 5(a) or
Section 5(b), the Noteholders may not accelerate the Stated Maturity of the
Subordinated Notes and make the principal of, and any accrued and unpaid
interest on, the Subordinated Notes, immediately due and payable.  The Company,
within forty-five (45) calendar days after the receipt of written notice from
any Noteholder of the occurrence of an Event of Default with respect to this
Subordinated Note, shall mail to all Noteholders, at their addresses shown on
the Security Register (as defined in Section 14 below), such written notice of
Event of Default, unless such Event of Default shall have been cured or waived
before the giving of such notice as certified by the Company in writing.
Prior to any acceleration of this Subordinated Note, a Noteholder may waive
pursuant to Section 18 below any past Event of Default. In addition, a
Noteholder may rescind a declaration of acceleration of this Subordinated Note
before any judgment has been obtained if (i) the Company pays all matured
installments of principal of and interest on this Subordinated Note (other than
installments due by reason of acceleration) and interest on the overdue
installments; and (ii) all other Events of Default with respect to this
Subordinated Note have been cured or waived.
6. Failure to Make Payments.  In the event of any failure by the Company to make
any required payment of principal or interest on this Subordinated Note (and in
the case of payment of interest, such failure to pay shall have continued for
thirty (30) calendar days), the Company will, upon demand of the Noteholder of
this Subordinated Note, pay to the Noteholder of this Subordinated Note the
amount then due and payable on this Subordinated Note for principal and interest
(without acceleration of the Note in
A-8


--------------------------------------------------------------------------------

any manner), with interest on the overdue principal and interest at the rate
borne by this Subordinated Note, to the extent permitted by applicable law.  If
the Company fails to pay such amount upon such demand, the Noteholder of this
Subordinated Note may, among other things, institute a judicial proceeding for
the collection of the sums so due and unpaid, may prosecute such proceeding to
judgment or final decree and may enforce the same against the Company and
collect the amounts adjudged or decreed to be payable in the manner provided by
law out of the property of the Company.
Upon the occurrence of a failure by the Company to make any required payment of
principal or interest on this Subordinated Note, or an Event of Default until
such Event of Default is cured by the Company or waived by the Noteholders in
accordance with Section 18 hereof, the Company shall not, except as required by
any federal or state governmental agency:  (a) declare or pay any distributions
on, or redeem, purchase, acquire, or make a liquidation payment with respect to,
any of the Company’s capital stock; (b) make any payment of principal of or
interest or premium, if any, on or repay, repurchase or redeem any indebtedness
of the Company that ranks equal with or junior to the Subordinated Notes; or
(c) make any payments under any guarantee that ranks equal with or junior to the
Subordinated Notes, other than (i) any dividends or distributions in shares of,
or options, warrants or rights to subscribe for or purchase shares of, any class
of the Company’s common stock; (ii) any declaration of a non-cash dividend in
connection with the implementation of a shareholders’ rights plan, or the
issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto; (iii) as a result of a
reclassification of the Company’s capital stock or the exchange or conversion of
one class or series of the Company’s capital stock for another class or series
of the Company’s capital stock; (iv) the purchase of fractional interests in
shares of the Company’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged;
or (v) purchases of any class of the Company’s common stock related to the
issuance of common stock or rights under any benefit plans for the Company’s
directors, officers or employees or any of the Company’s dividend reinvestment
plans.
7. Affirmative Covenants of the Company.
(a) Notice of Certain Events.  To the extent permitted by applicable statute,
rule or regulation, the Company shall provide written notice to the Noteholder
of the occurrence of any of the following events as soon as practicable, but in
no event later than fifteen (15) Business Days following the Company becoming
aware of the occurrence of such event:
  (i) the total risk-based capital ratio, Tier 1 risk-based capital ratio,
common equity Tier 1 risk-based capital ratio or leverage ratio of the Company
(but only to the extent the Company is required to measure and report such
ratios on a consolidated basis under applicable law) or any of the Company’s
banking subsidiaries becomes less than ten percent (10.0%), eight percent
(8.0%), six and one-half percent (6.50%) or five percent (5.0%), respectively;
  (ii) the Company, or any officer of the Company, becomes subject to any
formal, written regulatory enforcement action (as defined by the applicable
state or federal regulatory authority);
  (iii) the appointment, resignation, removal or termination of the Chief
Executive Officer, President, Chief Administrative Officer, Chief Financial
Officer, Chief Lending Officer or any director of the Company; or
  (iv) there is a change in ownership, from the ownership on the Closing Date,
of twenty-five percent (25%) or more of the outstanding securities of the
Company entitled to vote for the election of directors.
A-9


--------------------------------------------------------------------------------

(b) Payment of Principal and Interest.  The Company covenants and agrees for the
benefit of the Noteholder of this Subordinated Note that it will duly and
punctually pay the principal of, and interest on, this Subordinated Note, in
accordance with the terms hereof.
(c) Maintenance of Office.  The Company will maintain an office or agency in the
city of Aiken, South Carolina where Subordinated Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Subordinated Notes may be served.  The
Company may also from time to time designate one or more other offices or
agencies where the Subordinated Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations; provided
that no such designation or rescission will in any manner relieve the Company of
its obligation to maintain an office or agency in the city of Aiken, South
Carolina.  The Company will give prompt written notice to the Noteholders of any
such designation or rescission and of any change in the location of any such
other office or agency.
(d) Corporate Existence.  The Company will do or cause to be done all things
necessary to preserve and keep in full force and effect:  (i) the corporate
existence of the Company; (ii) the existence (corporate or other) of each
subsidiary; and (iii) the rights (charter and statutory), licenses and
franchises of the Company and each of its subsidiaries; provided, however, that
the Company will not be required to preserve the existence (corporate or other)
of any of its subsidiaries or any such right, license or franchise of the
Company or any of its subsidiaries if the Board of Directors of the Company
determines that the preservation thereof is no longer desirable in the conduct
of the business of the Company and its subsidiaries taken as a whole and that
the loss thereof will not be disadvantageous in any material respect to the
Noteholders.
(e) Maintenance of Properties.  The Company will, and will cause each of its
subsidiaries to, cause all its properties used or useful in the conduct of its
business to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times; provided, however, that nothing in this Section 7 will prevent the
Company or any subsidiary from discontinuing the operation and maintenance of
any of their respective properties if such discontinuance is, in the judgment of
the Board of Directors of the Company or of any subsidiary, as the case may be,
desirable in the conduct of its business.
(f) Compliance Certificate.  The Company will deliver to the Noteholders, within
120 calendar days after the end of each fiscal year, an Officer’s Certificate
covering the preceding calendar year, stating whether or not, to the best of his
or her knowledge, the Company is in default in the performance and observance of
any of the terms, provisions and conditions of this Subordinated Note (without
regard to notice requirements or periods of grace) and if the Company will be in
default, specifying all such defaults and the nature and status thereof of which
he or she may have knowledge.
(g) Tier 2 Capital.  Whether or not the Company is subject to consolidated
capital requirements under applicable regulations of the Federal Reserve, if all
or any portion of the Subordinated Notes ceases to qualify as Tier 2 Capital,
other than due to the limitation imposed on the capital treatment of
subordinated debt during the five (5) years immediately preceding the Stated
Maturity of the Subordinated Notes, the Company will promptly notify the
Noteholder and thereafter, subject to the Company’s right to redeem the
Subordinated Notes under such circumstances pursuant to the terms of the
Subordinated Notes, if requested by the Company, the Company and the Noteholder
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital;
provided, however, that nothing contained in this Section 7(g) shall limit the
Company’s right to redeem the Subordinated Notes upon the occurrence of a Tier 2
Capital Event pursuant to Section 4(a) or Section 4(b).
A-10


--------------------------------------------------------------------------------

(h) Compliance with Laws.  The Company shall comply with the requirements of all
laws, regulations, orders and decrees applicable to it or its properties, except
for such noncompliance that would not reasonably be expected to have a Material
Adverse Effect (as such term is defined in the Purchase Agreement) on the
Company and its subsidiaries, taken as a whole.
(i) Taxes and Assessments.  The Company shall punctually pay and discharge all
material taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income or upon any of its properties; provided, that no such
taxes, assessments or other governmental charges need be paid if they are being
contested in good faith by the Company.
(j) Financial Statements; Access to Records.
  (i) Not later than forty-five (45) calendar days following the end of each
fiscal quarter for which the Company has not submitted a Consolidated Financial
Statements for Holding Companies Reporting Form FR Y-9C to the Federal Reserve,
upon request, the Company shall provide the Noteholder with a copy of the
Company’s unaudited parent company only balance sheet and statement of income
(loss) for and as of the end of such immediately preceding fiscal quarter,
prepared in accordance with past practice.  Quarterly financial statements, if
required herein, shall be unaudited and need not comply with generally accepted
accounting principles (“GAAP”).
  (ii) Not later than one hundred and twenty (120) calendar days from the end of
each fiscal year, upon request the Company shall provide the Noteholder with
copies of the Company’s audited financial statements consisting of the
consolidated balance sheet of the Company as of the fiscal year end and the
related statements of income (loss) and retained earnings, stockholders’ equity
and cash flows for the fiscal year then ended.  Such financial statements shall
be prepared in accordance with GAAP applied on a consistent basis throughout the
period involved.
8.  Negative Covenants of the Company.
(a) Limitation on Dividends.  The Company shall not declare or pay any dividend
or make any distribution on capital stock or other equity securities of any kind
of the Company if the Company is not “well capitalized” for regulatory capital
purposes under Section 225.2(r) of Regulation Y immediately prior to the
declaration of such dividend or distribution, except for dividends payable
solely in shares of common stock of the Company.
(b) Merger or Sale of Assets.  The Company shall not merge into another entity,
or convey, transfer or lease substantially all of its properties and assets to
any person, unless:
  (i) the continuing entity into which the Company is merged or the person which
acquires by conveyance or transfer or which leases substantially all of the
properties and assets of the Company shall be a corporation, association or
other legal entity organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and expressly assumes the
due and punctual payment of the principal of and any premium and interest on the
Subordinated Notes according to their terms, and the due and punctual
performance of all covenants and conditions hereof on the part of the Company to
be performed or observed; and
  (ii) immediately after giving effect to such transaction, no Event of Default,
and no event which, after notice or lapse of time or both, would become an Event
of Default, shall have happened and be continuing.
A-11


--------------------------------------------------------------------------------

9. Global Subordinated Notes.
(a) Provided that applicable depository eligibility requirements are met, upon
the written election of any Noteholder that is a Qualified Institutional Buyer,
as defined in Rule 144A under the Securities Act, the Company shall use its
commercially reasonable efforts to provide that the Subordinated Notes owned by
Noteholders that are Qualified Institutional Buyers shall be issued in the form
of one or more Global Subordinated Notes (each, a “Global Subordinated Note”)
registered in the name of The Depository Trust Company or another organization
registered as a clearing agency under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and designated as Depositary by the Company or any
successor thereto (the “Depositary”) or a nominee thereof and delivered to such
Depositary or a nominee thereof.
(b) Notwithstanding any other provision herein, no Global Subordinated Note may
be exchanged in whole or in part for Subordinated Notes registered, and no
transfer of a Global Subordinated Note in whole or in part may be registered, in
the name of any person other than the Depositary for such Global Subordinated
Note or a nominee thereof unless (i) such Depositary advises the Company in
writing that such Depositary is no longer willing or able to properly discharge
its responsibilities as Depositary with respect to such Global Subordinated
Note, and no qualified successor is appointed by the Company within 90 days of
receipt by the Company of such notice, (ii) such Depositary ceases to be a
clearing agency registered under the Exchange Act and no successor is appointed
by the Company within 90 days after obtaining knowledge of such event, (iii) the
Company elects to terminate the book-entry system through the Depositary or
(iv) an Event of Default shall have occurred and be continuing.  Upon the
occurrence of any event specified in clause (i), (ii), (iii) or (iv) above, the
Company or its agent shall notify the Depositary and instruct the Depositary to
notify all owners of beneficial interests in such Global Subordinated Note of
the occurrence of such event and of the availability of Subordinated Notes to
such owners of beneficial interests requesting the same.
(c) If any Global Subordinated Note is to be exchanged for other Subordinated
Notes or canceled in part, or if another Subordinated Note is to be exchanged in
whole or in part for a beneficial interest in any Global Subordinated Note, then
either (i) such Global Subordinated Note shall be so surrendered for exchange or
cancellation as provided in this Section 9 or (ii) the principal amount thereof
shall be reduced or increased by an amount equal to the portion thereof to be so
exchanged or canceled, or equal to the principal amount of such other
Subordinated Note to be so exchanged for a beneficial interest therein, as the
case may be, by means of an appropriate adjustment made on the records of the
Company or, if applicable, the Company’s registrar and transfer agent
(“Registrar”), whereupon the Company or, if applicable, the Registrar, in
accordance with the applicable rules and procedures of the Depositary
(“Applicable Depositary Procedures”), shall instruct the Depositary or its
authorized representative to make a corresponding adjustment to its records. 
Upon any such surrender or adjustment of a Global Subordinated Note by the
Depositary, accompanied by registration instructions, the Company shall execute
and deliver any Subordinated Notes issuable in exchange for such Global
Subordinated Note (or any portion thereof) in accordance with the instructions
of the Depositary.
(d) Every Subordinated Note executed and delivered upon registration of transfer
of, or in exchange for or in lieu of, a Global Subordinated Note or any portion
thereof shall be executed and delivered in the form of, and shall be, a Global
Subordinated Note, unless such Subordinated Note is registered in the name of a
person other than the Depositary for such Global Subordinated Note or a nominee
thereof.
(e) The Depositary or its nominee, as the registered owner of a Global
Subordinated Note, shall be the holder of such Global Subordinated Note for all
purposes under this Subordinated Note, and owners of beneficial interests in a
Global Subordinated Note shall hold such interests pursuant to Applicable
Depositary Procedures.  Accordingly, any such owner’s beneficial interest in a
Global Subordinated Note
A-12


--------------------------------------------------------------------------------

shall be shown only on, and the transfer of such interest shall be effected only
through, records maintained by the Depositary or its nominee or its Depositary
participants.  If applicable, the Registrar shall be entitled to deal with the
Depositary for all purposes relating to a Global Subordinated Note (including
the payment of principal and interest thereon and the giving of instructions or
directions by owners of beneficial interests therein and the giving of notices)
as the sole holder of the Subordinated Note and shall have no obligations to the
owners of beneficial interests therein.  The Registrar shall have no liability
in respect of any transfers affected by the Depositary.
(f) The rights of owners of beneficial interests in a Global Subordinated Note
shall be exercised only through the Depositary and shall be limited to those
established by law and agreements between such owners and the Depositary and/or
its participants.
(g) No holder of any beneficial interest in any Global Subordinated Note held on
its behalf by a Depositary shall have any rights with respect to such Global
Subordinated Note, and such Depositary may be treated by the Company and any
agent of the Company as the owner of such Global Subordinated Note for all
purposes whatsoever.  Neither the Company nor any agent of the Company will have
any responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests of a Global
Subordinated Note or maintaining, supervising or reviewing any records relating
to such beneficial ownership interests.  Notwithstanding the foregoing, nothing
herein shall prevent the Company or any agent of the Company from giving effect
to any written certification, proxy or other authorization furnished by a
Depositary or impair, as between a Depositary and such holders of beneficial
interests, the operation of customary practices governing the exercise of the
rights of the Depositary (or its nominee) as holder of any Subordinated Note.
(h) The Company, within thirty (30) calendar days after the receipt of written
notice from the Noteholder or any other holder of the Subordinated Notes of the
occurrence of an Event of Default with respect to this Note, shall mail to all
the Noteholders, at their addresses shown on the Security Register, such written
notice of Event of Default.
10. Denominations.  The Subordinated Notes are issuable only in registered form
without interest coupons in minimum denominations of $1,000 and integral
multiples of $1,000 in excess thereof.
11. Charges and Transfer Taxes.  No service charge will be made for any
registration of transfer or exchange of this Subordinated Note, or any
redemption or repayment of this Subordinated Note, or any conversion or exchange
of this Subordinated Note for other types of securities or property, but the
Company may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges that may be imposed in connection with the transfer
or exchange of this Subordinated Note from the Noteholder requesting such
transfer or exchange.
12. Payment Procedures.  Payment of the principal and interest payable on the
Stated Maturity will be made by check, by wire transfer or by Automated Clearing
House (ACH) transfer in immediately available funds to a bank account in the
United States designated by the Noteholder of this Subordinated Note if such
Noteholder shall have previously provided wire instructions to the Company, upon
presentation and surrender of this Subordinated Note at the Payment Office (as
defined herein) or at such other place or places as the Company shall designate
by notice to the Noteholders as the Payment Office, provided that this
Subordinated Note is presented to the Company in time for the Company to make
such payments in such funds in accordance with its normal procedures.  Payments
of interest (other than interest payable on the Stated Maturity) shall be made
by wire transfer in immediately available funds or check mailed to the
registered Noteholder of this Subordinated Note, as such person’s address
appears on the Security Register (as defined below).  Interest payable on any
Interest Payment Date shall be payable to the Noteholder in whose name this
Subordinated Note is registered at the close of business on the fifteenth
calendar day prior
A-13


--------------------------------------------------------------------------------

to the applicable Interest Payment Date, without regard to whether such date is
a Business Day, except that interest not paid on the Interest Payment Date, if
any, will be paid to the Noteholder in whose name this Subordinated Note is
registered at the close of business on a special record date fixed by the
Company (a “Special Record Date”), notice of which shall be given to the
Noteholder of this Subordinated Note not less than ten (10) calendar days prior
to such Special Record Date.  To the extent permitted by applicable law,
interest shall accrue, at the rate at which interest accrues on the principal of
this Subordinated Note, on any amount of principal or interest on this
Subordinated Note not paid when due.  All payments on this Subordinated Note
shall be applied first against interest due hereunder; and then against
principal due hereunder.  The Noteholder of this Subordinated Note acknowledges
and agrees that the payment of all or any portion of the outstanding principal
amount of this Subordinated Note and all interest hereon shall be pari passu in
right of payment and in all other respects to the other Subordinated Notes.  In
the event that the Noteholder of this Subordinated Note receives payments in
excess of its pro rata share of the Company’s payments to the Noteholders of all
of the Subordinated Notes, then the Noteholder of this Subordinated Note shall
hold in trust all such excess payments for the benefit of the Noteholders of the
other Subordinated Notes and shall pay such amounts held in trust to such other
Noteholders upon demand by such Noteholders.
13. Form of Payment.  Payments of principal and interest on this Subordinated
Note shall be made in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts.
14. Registration of Transfer, Security Register.  Except as otherwise provided
herein, this Subordinated Note is transferable in whole or in part, and may be
exchanged for a like aggregate principal amount of Subordinated Notes of other
authorized denominations, by the Noteholder of this Subordinated Note in person,
or by its attorney duly authorized in writing, at the Payment Office. The
Subordinated Notes will initially be issued in certificated form. The Company
shall maintain a register providing for the registration of the Subordinated
Notes and any exchange or transfer thereof (the “Security Register”).  Upon
surrender or presentation of this Subordinated Note for exchange or registration
of transfer, the Company shall execute and deliver in exchange therefor a
Subordinated Note or Subordinated Notes of like aggregate principal amount, each
in a minimum denomination of $1,000 or any amount in excess thereof which is an
integral multiple of $1,000 (and, in the absence of an opinion of counsel
satisfactory to the Company to the contrary, bearing the restrictive legend(s)
set forth hereinabove) and that is or are registered in such name or names
requested by the Noteholder.  Any Subordinated Note presented or surrendered for
registration of transfer or for exchange shall be duly endorsed and accompanied
by a written instrument of transfer in such form as is attached hereto and
incorporated herein, duly executed by the Noteholder of this Subordinated Note
or its attorney duly authorized in writing, with such tax identification number
or other information for each person in whose name a Subordinated Note is to be
issued, and accompanied by evidence of compliance with any restrictive legend(s)
appearing on such Subordinated Note or Subordinated Notes as the Company may
reasonably request to comply with applicable law.  No exchange or registration
of transfer of this Subordinated Note shall be made on or after (i) the
fifteenth (15th) day immediately preceding the Stated Maturity or (ii) the due
delivery of notice of redemption.
15. Priority.  The Subordinated Notes rank pari passu among themselves and pari
passu, in the event of any insolvency proceeding, dissolution, assignment for
the benefit of creditors, reorganization, restructuring of debt, marshaling of
assets and liabilities or similar proceeding or any liquidation or winding up of
the Company, with all other present or future unsecured subordinated debt
obligations of the Company, except any unsecured subordinated debt that,
pursuant to its express terms, is senior or subordinate in right of payment to
the Subordinated Notes and all Senior Indebtedness.
16. Ownership.  Prior to due presentment of this Subordinated Note for
registration of transfer, the Company may treat the Noteholder in whose name
this Subordinated Note is registered in the Security Register as the absolute
owner of this Subordinated Note for receiving payments of principal and interest
A-14


--------------------------------------------------------------------------------

on this Subordinated Note and for all other purposes whatsoever, whether or not
this Subordinated Note be overdue, and the Company shall not be affected by any
notice to the contrary.
17. Waiver and Consent.
(a) Any consent or waiver given by the Noteholder of this Subordinated Note
shall be conclusive and binding upon such Noteholder and upon all future
Noteholders of this Subordinated Note and of any Subordinated Note issued upon
the registration of transfer hereof or in exchange therefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Subordinated
Note.  This Subordinated Note may also be amended or waived pursuant to, and in
accordance with, the provisions of Section 7.3 of the Purchase Agreement.  No
delay or omission of the holder of this Subordinated Note to exercise any right
or remedy accruing upon any Event of Default shall impair such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein. 
Any insured depository institution which shall be a holder of this Subordinated
Note or which otherwise shall have any beneficial ownership interest in this
Subordinated Note shall, by its acceptance of such Subordinated Note (or
beneficial interest therein), be deemed to have waived any right of offset with
respect to the repayment of the indebtedness evidenced thereby.
(b) No waiver or amendment of any term, provision, condition, covenant or
agreement in the Subordinated Notes shall be effective except with the consent
of the Noteholders holding not less than more than fifty percent (50%) in
aggregate principal amount (excluding any Subordinated Notes held by the Company
or any of its Affiliates) of the Subordinated Notes at the time outstanding;
provided, however, that without the consent of each Noteholder of an affected
Subordinated Note, no such amendment or waiver may:  (i) reduce the principal
amount of any Subordinated Note; (ii) reduce the rate of or change the time for
payment of interest on any Subordinated Note; (iii) extend the maturity of any
Subordinated Note; (iv) change the currency in which payment of the obligations
of the Company under the Subordinated Notes are to be made; (v) lower the
percentage of aggregate principal amount of outstanding Subordinated Notes
required to approve any amendment of the Subordinated Notes; (vi) make any
changes to Section 5 (Events of Default; Acceleration); Section 6 (Failure to
Make Payments); Section 7 (Affirmative Covenants of the Company); or Section 8
(Negative Covenants of the Company) of the Subordinated Notes that adversely
affects the rights of any Noteholder; or (vii) disproportionately affect any of
the Noteholders of the then outstanding Subordinated Notes.  Notwithstanding the
foregoing, the Company may amend or supplement the Subordinated Notes without
the consent of the Noteholders to cure any ambiguity, defect or inconsistency or
to provide for uncertificated Subordinated Notes in addition to or in place of
certificated Subordinated Notes, or to make any change that does not adversely
affect the rights of any Noteholder of any of the Subordinated Notes.  No
failure to exercise or delay in exercising, by any Noteholder of the
Subordinated Notes, of any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege preclude any other or further exercise thereof, or the exercise of
any other right or remedy provided by law, except as restricted hereby.  The
rights and remedies provided in this Subordinated Note are cumulative and not
exclusive of any right or remedy provided by law or equity.  No notice or demand
on the Company in any case shall, in itself, entitle the Company to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Noteholders to any other or further action in any
circumstances without notice or demand.  No consent or waiver, expressed or
implied, by the Noteholders to or of any breach or default by the Company in the
performance of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance of the
same or any other obligations of the Company hereunder.  Failure on the part of
the Noteholders to complain of any acts or failure to act or to declare an Event
of Default, irrespective of how long such failure continues, shall not
constitute a waiver by the Noteholders of their rights hereunder or impair any
rights, powers or remedies on account of any breach or default by the Company.
A-15


--------------------------------------------------------------------------------

18. Absolute and Unconditional Obligation of the Company.  No provisions of this
Subordinated Note shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal and interest on this
Subordinated Note at the times, places and rate, and in the coin or currency,
herein prescribed.
19. Successors and Assigns.  This Subordinated Note shall be binding upon the
Company and inure to the benefit of the Noteholder and its respective successors
and permitted assigns.  The Noteholder may assign all, or any part of, or any
interest in, the Noteholder’s rights and benefits hereunder.  To the extent of
any such assignment, such assignee shall have the same rights and benefits
against the Company and shall agree to be bound by and to comply with the terms
and conditions of the Purchase Agreement as it would have had if it were the
Noteholder hereunder.
20. No Sinking Fund; Convertibility.  This Subordinated Note is not entitled to
the benefit of any sinking fund.  This Subordinated Note is not convertible into
or exchangeable for any of the equity securities, other securities or assets of
the Company or any subsidiary.
21. No Recourse Against Others.  No recourse under or upon any obligation,
covenant or agreement contained in this Subordinated Note, or for any claim
based thereon or otherwise in respect thereof, will be had against any past,
present or future shareholder, employee, officer, or director, as such, of the
Company or of any predecessor or successor, either directly or through the
Company or any predecessor or successor, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of this Subordinated Note by the holder of this
Subordinated Note and as part of the consideration for the issuance of this
Subordinated Note.
22. Notices.  All notices to the Company under this Subordinated Note shall be
in writing and addressed to the Company at 238 Richland Avenue Northwest, Aiken,
South Carolina 29801, Attention:  J. Chris Verenes, Chief Executive Officer, or
to such other address as the Company may provide to the Noteholders (the
“Payment Office”).  All notices to the Noteholders shall be in writing and sent
by first-class mail to each Noteholder at such Noteholder’s address as set forth
in the Security Register.
23. Further Issues.  The Company may, without the consent of the Noteholders of
the Subordinated Notes, create and issue additional notes having the same terms
and conditions of the Subordinated Notes (except for the Issue Date) so that
such further notes shall be consolidated and form a single series with the
Subordinated Notes.
24. Governing Law; Interpretation.  THIS SUBORDINATED NOTE WILL BE DEEMED TO BE
A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF.  THIS SUBORDINATED NOTE IS
INTENDED TO MEET THE CRITERIA FOR QUALIFICATION OF THE OUTSTANDING PRINCIPAL AS
TIER 2 CAPITAL UNDER THE REGULATORY GUIDELINES OF THE FEDERAL RESERVE, AND THE
TERMS HEREOF SHALL BE INTERPRETED IN A MANNER TO SATISFY SUCH INTENT.
[Signature Page Follows]




A-16


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be duly
executed and attested.
 
SECURITY FEDERAL CORPORATION
 
 
 
 
 
 
 
By: ________________________________

 
Name:  J. Chris Verenes
 
Title:     Chief Executive Officer










ATTEST:






________________________________

Name:     Jessica T. Cummins
Title:         Chief Financial Officer








[Signature Page to Subordinated Note]


--------------------------------------------------------------------------------

ASSIGNMENT FORM
To assign this Subordinated Note, fill in the form below:  (I) or (we) assign
and transfer this Subordinated Note to:
 




--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)


 


--------------------------------------------------------------------------------

(Print or type assignee’s social security or tax identification no.)


and irrevocably appoint _________________________________ as agent to transfer
this Subordinated Note on the books of the Company.  The agent may substitute
another to act for it.


Date:_________________________

Your signature:________________________________________
 
                                   (Sign exactly as your name appears on
                                     the face of this Subordinated Note)
 
 
 
Tax identification no:_____________________________________

 

Signature Guarantee:

 
               (Signatures must be guaranteed by an eligible guarantor
institution (banks, stockbrokers,
               savings and loan associations and credit unions with membership
in an approved signature
               guarantee medallion program), pursuant to Rule 17Ad-15
promulgated under the
               Exchange Act.)


The undersigned certifies that it [is / is not] an Affiliate of the Company and
that, to its knowledge, the proposed transferee [is / is not] an Affiliate of
the Company.


In connection with any transfer or exchange of this Subordinated Note occurring
prior to the date that is one year after the later of the date of original
issuance of this Subordinated Note and the last date, if any, on which this
Subordinated Note was owned by the Company or any Affiliate of the Company, the
undersigned confirms that this Subordinated Note is being:
CHECK ONE BOX BELOW:

[  ]
(1)
acquired for the undersigned’s own account, without transfer;

[  ]
(2)
transferred to the Company;

[  ]
(3)
transferred in accordance and in compliance with Rule 144A under the Securities
Act;

[  ]
(4)
transferred under an effective registration statement under the Securities Act;

[  ]
(5)
transferred in accordance with and in compliance with Regulation S under the
Securities Act;

[  ]
(6)
transferred to an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act);




--------------------------------------------------------------------------------

[  ]
(7)
transferred to an “accredited investor” (as defined in Rule 501(a)(4) under the
Securities Act), not referred to in item (6) that has been provided with the
information designated under Section 4(d) of the Securities Act; or

[  ]
(8)
transferred in accordance with another available exemption from the registration
requirements of the Securities Act.

Unless one of the boxes is checked, the Company will refuse to register this
Subordinated Note in the name of any person other than the registered holder
thereof; provided, however, that if box (5), (6), (7) or (8) is checked, the
Company may require, prior to registering any such transfer of this Subordinated
Note, in its sole discretion, such legal opinions, certifications and other
information as the Company may reasonably request to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act, such as the exemption
provided by Rule 144 under the Securities Act.


Assignee's Signature:

 
 
 
 
Signature Guarantee:



                (Signatures must be guaranteed by an eligible guarantor
institution (banks, stockbrokers,
            savings and loan associations and credit unions with membership in
an approved signature
            guarantee medallion program), pursuant to Exchange Act Rule
17Ad-l5).


TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED:


The undersigned represents and warrants that it is purchasing this Subordinated
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.


Date:

 
 Assignee's Signature:
 



 






--------------------------------------------------------------------------------
